—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that the children were permanently neglected by respondent is supported by clear and convincing evidence. The record establishes that petitioner made diligent efforts to strengthen the relationship between respondent and the children (see, Social Services Law § 384-b [7] [a]) by providing “services and. other assistance aimed at ameliorating or resolving the problems preventing [the children’s] return to respondent’s care” (Matter of Kayte M., 201 AD2d 835, Iv denied 83 NY2d 757; see, Matter of Michelle F., 222 AD2d 747, 748-749). Although respondent participated in some of the services provided by petitioner, he did not successfully address his problems with drug abuse and domestic violence that led to the removal of the children from the home (see, Matter of Maldrina R., 219 AD2d 723; Matter of Regina M. C., 139 AD2d 929). “Because [he] failed to make any progress in overcoming the problems that initially endangered the children and continued to prevent their safe return, the court properly found that respondent was unable to make an adequate plan for [his] children’s future” (Matter of Rebecca D., 222 AD2d 1092).
The court properly determined that a suspended judgment would not be in the best interests of the children (see, Matter of Sonny H. B., 249 AD2d 940). Finally, the court did not abuse its discretion in denying the request of respondent’s counsel to withdraw or for a continuance. (Appeal from Order of Erie County Family Court, Rosa, J. — Terminate Parental Rights.) Present — Denman, P. J., Green, Hayes, Pigott, Jr., and Scudder, JJ.